Larrow, J.
(dissenting). I have no quarrel with the general rules for construction of insurance contracts recited and given lip service in the majority opinion. But I do not think that the phrase “dental care or treatment” became unclear or ambiguous until the opinion was written. I would give the phrase its “plain, ordinary and popular sense.” Noyes v. Commercial Travelers, *560125 Vt. 336, 338, 215 A.2d 495 (1965). Without the understandable promptings of sympathy, the bill in question here falls clearly within the quoted exclusion. The services in question were rendered by a dentist, within the carefully spelled out field of his statutory license. They were rendered after the patient was referred to him, for that purpose, by a doctor of medicine. The treatment was selected in preference to three other options clearly within the medical field. The plaintiffs present arguments that the policy was ambiguous seem to me completely untenable, particularly where it does not appear that she sought any clarification prior to incurring the expense.
I cannot escape the conclusion that the average person, referred by her doctor to her dentist, must have known that the purpose of referral was for “dental care or treatment.” I find no ambiguity or lack of clarity in the policy exclusion, and would limit recovery to the bill rendered by Dr. Heisse. The majority opinion interprets the policy to “unjustifiably outrun the risk intended to be insured against.” State v. Glens Falls Insurance Co., 132 Vt. 97, 101, 315 A.2d 257 (1974).

Chief Justice Barney joins in the foregoing dissent.